Appellant was convicted in the District Court of Kendall County of theft of property of the value of more than fifty dollars and his punishment fixed at ten years in the penitentiary.
The record is before us without a statement of facts or bills of exception. There are four special charges in the record, all marked refused, but there is no notation upon any of them of the fact of any exception being taken to their refusal; nor could any of them be held to present error if considered because of the lack of a statement of facts.
No error appearing in the record, an affirmance will be ordered.
Affirmed. *Page 429